internal_revenue_service number release date index number ------------------------------------------------------------- ----------- ------------------------------------------- ------------------------------ ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- --------------------------------------------------- telephone number -------------------- refer reply to cc ita plr-107390-12 date date re request for extension of time to make the election not to deduct the additional first year depreciation legend taxpayer year year year dear ------------ ------------------------------------------------------------------------------------------ ---------------------- ------- ------- ------- this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make an election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service by taxpayer during the taxable years year year and year taxpayer represents that the facts are as follows facts taxpayer is a limited_liability corporation treated as a partnership for federal tax purposes that files form_1065 u s return of partnership income on a calendar-year basis taxpayer’s overall_method_of_accounting is the accrual_method taxpayer was organized for the purpose of holding ownership interests in a crane foundation drilling and other heavy equipment dealership businesses in plr-107390-12 connection with its normal business operations taxpayer acquires tangible_personal_property eligible for the additional first year depreciation deduction under sec_168 taxpayer timely filed its form_1065 for the taxable years year year and year on these returns taxpayer did not claim the additional first year depreciation for all classes of qualified_property placed_in_service by taxpayer during the taxable years year year and year however taxpayer inadvertently failed to attach to its form_1065 for the taxable years year year and year the election statement not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service during these taxable years the accounting firm that was retained by taxpayer to prepare its form_1065 for the taxable years year year and year failed to inform taxpayer of the election statement subsequent to filing its form_1065 for the taxable years at issue taxpayer’s return preparer discovered that the election statement was not attached to taxpayer’s form_1065 for such taxable years ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service in taxable years year year and year law and analysis sec_168 provides a 50-percent additional first year depreciation deduction for qualified_property i acquired after date and before date or acquired generally after date and ii placed_in_service before date or date for qualified_property described in sec_168 or c sec_168 provides a 100-percent additional first year deprecation deduction for qualified_property acquired after date and generally before date and placed_in_service before date or date for qualified_property described in sec_168 or c sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation or the 100-percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example year property see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 2011_1_cb_664 rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect plr-107390-12 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable years year year and year provide that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service during taxable years year year and year that qualify for the additional first year depreciation deduction taxpayer must make this election by filing amended federal tax returns for taxable years year year and year with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer plr-107390-12 during year year or year is eligible for the additional first year depreciation deduction this letter_ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate industry director lb_i sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
